757 N.W.2d 467 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Dewight GASKINS, Defendant-Appellant.
Docket No. 136765. COA No. 284588.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the May 8, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for appointment of counsel and for remand to the trial court are DENIED.